DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 10/01/2020, in which, claims 3-5, 7-9 and 11-22, are pending. Claims 3, 9 and 11 are independent. Claims 4-8, 10, 12-20 are dependent.
Priority
2.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: Claims 3-5, 7-9 and 11-22.


The application via pending independent claims 3, 9 and 11, have been considered, carefully and thoroughly examined.
Upon further review and search, main Claims 3, 9 and 11 are considered allowable since when reading the claims in light of the specification, none of the references searched and of record alone or in combination disclose or suggest the combination of limitations specified in independent claims 3, 9 and 11.
Specifically, main claims 3, 9 and 11 contain subject matter allowable over the prior art of record because the Examiner found neither prior arts cited in its entirety, nor based on the prior art, found any motivation to combine any of cited prior art which teaches, as recited in main claims 3, 9 and 11 that is “a semiconductor substrates each having a shape that has a pair of sides parallel to each other; a sensor substrate on which the semiconductor substrates are mounted in a line with gaps provided there between, the gaps having a same length; first pixels disposed on each of the semiconductor substrates, the first pixels being arrayed linearly in parallel with one side of the pair of sides parallel to each other; and second pixels disposed on the semiconductor substrate, the second pixels being separated away from the first pixels by a predetermined interpolation pixel distance in a direction perpendicular to the one side and arrayed linearly in parallel with the one side, wherein the second pixels include: overlapping pixels disposed on sub-scanning lines that extend in the direction perpendicular to the one side and pass through outermost pixels among the first pixels, the outermost pixels being located at outermost ends of a linear array of the first pixels; and interpolation pixels disposed on other sub-scanning lines that pass through missing pixels that are disposed farther away from a center of the linear array of the first pixels than the outermost pixels, the pair of sides that are parallel to each other of each of the semiconductor substrates is a long side and a short side and the semiconductor substrates each further have a pair of slanted sides that are symmetric with respect to a straight line that extends in a direction perpendicular to the long side, the straight line being an axis of symmetry of the pair of slanted lines, the first pixels are arrayed linearly along the short side of each of the semiconductor substrates, the second pixels are arrayed linearly, in parallel with the long side, from both end portions near to the slanted sides in a direction away from the slanted sides, and two adjacent semiconductor substrates among the semiconductor substrates are arranged to be vertically inverted with respect to each other in a sub-scanning direction”.
Further, the prior arts of record don’t disclose or suggest the features of main claims 3, 9 and 11. There exists no motivation in the prior art to combine teachings to disclose the limitations of main claims 3, 9 and 11 as indicated above.
Main Claim 9 and 11, contains the same language resulting in indication of allowable subject matter as claim 3. Therefore the reasons for indicating allowable subject matter of main claims 9 and 11 are the same as claim main claims 3, above.
For at least the above reasons, the prior arts of the record don’t teach or suggest the combination features of main claims 3, 9 and 11. Claims 4-5, 7-8 and 12-22, which depend from main claims 3, 9 and 11, are patent-ably distinct from the prior arts by virtue of their dependency and further in view of the additional features recited therein.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472.  The examiner can normally be reached on 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677